Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of creating a disturbance, two counts of refusing a direct order and interfering with an employee. The disciplinary proceeding was the result of incidents described in two misbehavior reports in which petitioner spoke back to a correction officer upon being told to sit down in church and became loud and refused an order to remove his hands from his pants while being escorted back to his cell. He claims that the disciplinary hearing was commenced less than 24 hours after he conferred with his employee assistant in violation of regulatory provisions. Upon review of the record, we find that the timing of the hearing complied with regulatory provisions. We further find that the misbehavior reports, which were prepared by eyewitnesses to the events at issue, provided substantial evidence supporting the determination of guilt.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.